DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1 – 5 and 10 -16 in the reply filed on 04/27/2021 is acknowledged.  The traversal is on the ground(s) that, according to the applicant, certain technical features of claim 1 are allegedly identical to those of claim 6, and certain technical features of claim 10 are allegedly identical to those of claim 17.  This is not found to be persuasive.

In the Response, the applicant highlighted certain technical features of claims 1 and 6 having similar or same terminology, and made a conclusion that this is sufficient to allege that the claims are substantially identical. This is not the case: the fact that certain terminology is repeated in both claims cannot be the only basis for such a conclusion. While highlighting certain terminology, the applicant appears to have missed or overlooked other words in the claims which make them not that “identical”.
Consider claim 1. The claim is for “a network event prediction method” which uses first and second supervised prediction models (which are already established) to determine individual probability values of occurrence of a first network event. In other words, the claimed method uses already established supervised prediction models to determine probability of occurrence of a first network event.  In contrast, claim 6 is for “a 
As may be seen, there is nothing in claim 1 about actually training first or second supervised prediction models and establishing a resultant network event prediction model. Similarly, there is nothing in claim 6 about actually using the already established network event prediction models to predict any network events. As may be seen, the processes claimed by claim 1 and claim 6 are materially different. In the previous office action, the examiner determined that the inventions I (to which claim 1 belongs and which also includes claims 2 – 5 and 10 – 16) and II (to which claim 6 belongs and which also includes claims 7 – 9 and 17 – 20) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as predicting network event regardless of how the first and the second supervised prediction models are developed or established.  See MPEP § 806.05(d).

Since this determination still holds even after considering the applicant’s arguments, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the prediction result of the first network event" twice.  There is insufficient antecedent basis for each occurrence of this limitation in the claim. Indeed, unlike similar claims 5, 14 and 15, the applicant explicitly crossed out “of the first network event” in line 3 of claim 16 thus eliminating proper antecedent basis.

Allowable Subject Matter
Claims 1 – 5 and 10 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 10 recite a specific embodiment of network event prediction model and apparatus comprising multiple features/steps in specific interrelationship. This specific combination is not disclosed in a single prior art document, and it is the examiner’s opinion that it would not have been obvious to a person of ordinary skill in the art to modify or combine the prior art of record to obtain the specific combination of each of the independent claim. Therefore, claims 1 and 10 are allowed over the prior art of record.	.



Claims 2 – 5 and 11 – 15 are allowed over the prior art of record because they depend from claims that are deemed to be allowable over the prior art of record.

Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNADIY TSVEY/Primary Examiner, Art Unit 2648